NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                  __________

                                      No. 10-1879
                                      __________

                           UNITED STATES OF AMERICA

                                           v.

                           PAULINO A. JAQUEZ-TORRES,
                            Also known as Wilbert Batista

                               Paulino A. Jaquez-Torres,
                                                   Appellant
                                     __________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                            (D.C. No. 1-08-cr-00242-001)
                       District Judge: Hon. R. Barclay Surrick
                                     __________

                       Submitted under Third Circuit LAR 34.1(a)
                                    June 21, 2011

Before: HARDIMAN and ALIDSERT, Circuit Judges, and RESTANI,* Int’l Trade Judge.

                                  (Filed June 22, 2011)

                                      __________

                              OPINION OF THE COURT
                                    __________

ALDISERT, Circuit Judge.


*
  Honorable Jane A. Restani, Judge of the United States Court of International Trade,
sitting by designation.

                                            1
       Appellant Paulino Jaquez Torres raises a single issue for our review: did the

District Court err in imposing two criminal history points for his previous contempt of

court conviction? We determine it did not and will affirm.1

       The parties are familiar with the facts and the proceedings in the District Court, so

we will not revisit them here.

       Jaquez Torres presents two arguments in support of his assertion that the District

Court erroneously imposed two criminal history points. He first contends that there was

insufficient evidence upon which to conclude that he had been convicted for contempt of

court. This claim is without merit. The Probation Officer and the District Court relied on

a municipal court docket entry that reflected the date of conviction, the court term and

number, and the exact sentence imposed. Indeed, Jaquez Torres’s trial counsel

corroborated the existence of the previous conviction, stating: “Mr. Savino from my

office represented this gentleman . . . and certainly did a good job in reducing what could

have been a five month and 29 day sentence to a two month sentence, in effect. But at

any rate, this defendant was given a criminal conviction for a contempt of court . . . .”

App. 37a (Sentencing Tr.). We therefore have no trouble concluding that “sufficient

indicia of reliability,” United States v. Leekins, 493 F.3d 143, 149 (3d Cir. 2007)

(quotations and citations omitted), supported the existence of a previous contempt of

court conviction.




1
 The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. We have jurisdiction
pursuant to 18 U.S.C. § 3742 and 28 U.S.C. § 1291.

                                              2
       Jaquez Torres also contends that the Court erred in imposing two criminal history

points for the contempt of court conviction. We disagree. The Sentencing Guidelines

state that contempt of court convictions are to be counted if the sentence was a term of

imprisonment of at least 30 days. U.S.S.G. § 4A1.2(c)(1). Because Jaquez Torres

received a sentence of 2 months and 28 days to 5 months and 29 days’ imprisonment, the

conviction counted for purposes of calculating his criminal history score. The Guidelines

instruct courts to add two points for each prior sentence of imprisonment of at least 60

days. Id. § 4A1.1(b). The District Court therefore properly added two points to Jaquez

Torres’s criminal history score.

                                         *****

       We have considered all of the arguments advanced by the parties and conclude

that no further discussion is necessary. We will affirm the judgment of the District Court.




                                             3